Visto el alegato del apelante, quien únicamente señala como errores la anticonstitncionalidad de la Ley No. 14, aprobada junio 25, 1924, (p. 115) prohibiendo la portación de armas y de qne la sentencia no especifica el delito por el cnal fue declarado culpable el acusado y habién-dose' declarado por esta Corte Suprema la constitucionalidad de dicha ley en los casos de El Pueblo v. Vadi y El Pueblo v. Acevedo, resueltos en julio 10, de 1925, y visto además en cuanto al segundo error el caso de El Pueblo v. Bauzá, de 8 de julio de 1925, pues del récord aparece claramente que el delito que se imputa en la acusación y por el que fué juz-gado el acusado es por infracción de dicha Ley No. 14, de junio 25 1924, se modifica la sentencia de la corte inferior en sentido de declarar culpable al acusado del delito de por-tar armas previsto y penado en la citada ley número 14, y &sí modificada se confirma.